In a summary proceeding to recover possession of real property, the tenant appeals by permission of this court from an order- of the Appellate Term which affirmed (1) a final order of the Municipal Court of the City of New York, Borough of Brooklyn, Fourth District, in favor of the landlord, and (2) a subsequent order of said court denying the tenant’s motion to vacate the final order. The premises were rented as a unit and consisted of a store with a four-room apartment at the rear. Whether the residential use or the business use was predominant was a contested issue. Order reversed on the law and the facts, with costs, final order of Municipal Court vacated and petition dismissed, without prejudice to the institution of a proceeding de nova after determination .by the State Rent Administrator of the nature of the predominant use, the severability of the uses, and any other pertinent issues within the Administrator’s jurisdiction. Such determination, upon this record, is prerequisite to the maintenance of the summary proceeding. (Confederated Props. v. Nosek, 2 A D 2d 383; 610 West End Co. v. Cohen, 19 Misc 2d 130; Camp Fire Girls v. Jensen, 200 Misc. 540; cf. Matter of Region Holding Corp. v. Weaver, 4 A D 2d 766.) Findings of fact insofar as they may be inconsistent herewith are reversed. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.